Citation Nr: 0125399	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  96-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than April 29, 1999, 
for the grant of service connection for a pulmonary disorder 
with pleural plaque secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied, among other things, 
service connection for a pulmonary disorder secondary to 
asbestos exposure.  During the course of this appeal, the RO 
granted service connection for a pulmonary disorder secondary 
to asbestos exposure and assigned an effective date of April 
29, 1999, as the date a disability attributable to service 
was shown, and assigning a 100 percent disability evaluation 
as of that date.  The veteran continued his appeal, 
requesting that an earlier effective date be assigned for the 
grant of service connection.

The Board notes that the veteran originally appealed the RO's 
denial of a compensable evaluation for the residuals of a 
right middle finger injury.  At his personal hearing before 
the Board in August 2001, however, the veteran withdrew that 
appeal. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran first submitted a claim for entitlement to 
service connection for a pulmonary disorder secondary to 
asbestos exposure on February 7, 1995.

3.  The evidence of record reveals the presence of a 
pulmonary disorder at the time the veteran filed his 
application for VA benefits.


CONCLUSION OF LAW

The criteria for an effective date of February 7, 1995, for 
the grant of service connection for a pulmonary disorder 
secondary to asbestos exposure are met.  38 U.S.C.A. §§ 1110, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an earlier effective date for the grant of service 
connection for a pulmonary disorder and the assignment of a 
100 percent disability evaluation for that disorder, as well 
as its duty to notify the veteran of any information and 
evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000, 66 Fed. 
Reg. 45,620 (Aug. 19, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By 
virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The veteran 
was afforded VA examinations and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran was also given the opportunity to 
appear and testify before a member of the Board to advance 
any and all arguments in favor of his claim.



Service connection for VA compensation purposes is granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.

The evidence of record reveals that the veteran filed an 
application for compensation benefits on February 7, 1995.  
Treatment records dated in 1994 and 1995 showed complaints 
of difficulty breathing and a diagnosis of chronic 
obstructive pulmonary disease.  The veteran's treatment 
records also contained a history of asbestos exposure during 
service. 

In September 1995, the veteran underwent VA examination and 
related having had difficulty breathing for the previous two 
to three years.  He also related a history of asbestos 
exposure during service.  Following complete examination and 
clinical testing, the VA examiner diagnosed chronic 
obstructive pulmonary disease and opined that it was most 
likely related to the veteran's long history of smoking.  
The examiner noted that there was no evidence of asbestosis 
or pleural disease.

Based on the evidence as outlined above, the RO denied 
service connection for a pulmonary disorder secondary to 
asbestos exposure and the veteran timely appealed that 
decision.  During the course of the veteran's appeal, he 
submitted additional treatment records showing continued 
treatment for chronic obstructive pulmonary disease and, in 
April 1999, the veteran underwent another VA examination.  
Following a complete examination and clinical testing, this 
examiner opined that the veteran had probable asbestos 
related pleural plaque.  Accordingly, the RO granted service 
connection for a pulmonary disorder secondary to asbestos 
exposure and assigned a 100 percent disability evaluation 
for said disorder.  The RO also assigned an effective date 
of April 29, 1999, the date of the VA examination, as the 
date a disability was first shown to be related to the 
veteran's inservice exposure to asbestos.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Consequently, following a complete review of the evidence of 
record, the Board finds that a reasonable doubt exists 
regarding the etiology of the veteran's pulmonary disorder.  
Even though the medical evidence prior to April 1999 did not 
relate the veteran's pulmonary complaints to his exposure to 
asbestos, the current opinion of record is that his 
pulmonary disorder is secondary to inservice asbestos 
exposure.  As such, reasonable doubt has been resolved in 
favor of the veteran and service connection for his 
pulmonary disorder has been granted.  Furthermore, the Board 
finds that because the veteran's pulmonary complaints 
existed at the time he filed his application for 
compensation benefits, the date he filed his application is 
the appropriate effective date for the grant of service 
connection and assignment of disability evaluation.  The 
record does not establish that the service-connected 
disorder was not present at the initial claim.  It is true 
that that fact was not demonstrated until later, but to read 
"entitlement" to mean administrative determination is not 
an interpretation shared by the undersigned.  This is 
especially the case where the evidence does not tend to show 
that asbestos-caused pulmonary disease did not exist in 
February 1995.




ORDER

An effective date of February 7, 1995, for the grant of 
service connection for a pulmonary disorder with pleural 
plaque secondary to asbestos exposure is granted.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

